DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 08/23/2022 is acknowledged. Claims 2, 11, 13-17 are cancelled. Claims 1, 3-7 are non-elected claims, and are withdrawn. Claims 8-10 have been amended. Claims 18-19 are new. Claims 8-10, 12, and 18-19 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16954601, filed 06/17/2020 is a national stage entry of PCT/EP2018/085254, with an International Filing Date of 12/17/2018, and claims foreign priority to 1762345, filed 12/18/2017.

Modified Objections and Rejections as Necessitated by the Amendment filed 08/23/22
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites “…further comprising the step of evaluating….and determine…” which is improper grammar. The Examiner requests amendment to “…further comprising the step of evaluating….and determining…”
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-10, 12, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 8-10, 12, and 18-19 recite a method of isolating and purifying a bioactive compound from an extract from algae. 
To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
With regard to the description requirement, applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406. 
Claims 8-10, 12, and 18-19 are drawn to a genus “plant biostimulant from an aqueous extract of a brown algae”.  Neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus, nor a representative number of species for “plant biostimulant from an aqueous extract of a brown algae”. Furthermore, there was no showing of core structures of such “plant biostimulant from an aqueous extract of a brown algae” that would be efficacious in plant growth.  It is unclear what the difference is between “plant biostimulant” and “plant biostimulant compounds” because it appears that mannitol is excluded in the “plant biostimulant” as recited in Claim 8. Therefore, it is still unknown which compounds comprises “plant biostimulant” apart from these compounds having been extracted with water and has a weight range of 0.15-1kDa.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. (see MPEP 2163 II).  In the instant case, the instant application did not provide any of the aforementioned factors such as identity of the ““plant biostimulant” that would be obtained by the extraction method steps recited, which would provide evidence of possession of the claimed genus. The specification does not provide description of the “plant biostimulant” or what/which complete or partial structure constitute the activity in Ascophyllum that would contribute to plant growth; the specification does not describe the physical and chemical properties “plant biostimulant” obtained by the extraction process either from the filtrate or retentate. Additionally, University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (Fed.Cir. 2004), states that the description must convey what the compound is, not just what it does.  Therefore, Applicant must specifically detail what the composition comprises, not just what properties it has. 
While the specification discloses “plant biostimulant”, the specification does not explicitly point out: (a) what the biostimulating agents are with respect to the full scope of the present claims or (b) what the agents are stimulating, i.e. what function the specific agents are required to possess to fall within the scope “plant biostimulant” as claimed. Further, defining the claimed “plant biostimulant” in functional terms would not suffice in the absence of a disclosure of structural features or elements of the active agents that would have the stated function. 
The instant disclosure recites that “fraction F3 contained molecules with molecular weights smaller than 1kDa to about 0.18kDa, Fraction F4 contained molecules with molecular weights smaller than about 0.2kDa such as mannitol… and Fractions F5 and F6 contained salts and molecules very low molecular weights such as glycine…. the different fractions confirmed the presence of sulfated polysaccharides… F2 contains laminarin (from about 3 to about 4kDa)…F4 contains mannitol (182.2 Da)…The last two fractions F5 and F6 contained very low molecular weight molecules and salts” [0040], which does not clarify the structure, definition, or scope of “plant biostimulant” instantly claimed. Glycine and mannitol are example species contained in fraction F4, but these are not sufficient representative for the different filtrate fractions and retentate being claimed, as it is unclear what other compounds are considered to be bioactive. Additionally, it appears from the amendment to Claim 9 language that mannitol is excluded as a stimulating agent. As such, “Plant biostimulant” does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163. Therefore, only the laminarin, but not the full breadth of the claim meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 step d) recites “isolating from the first fraction, the one or more additional fractions, or both, the plant biostimulant, wherein the plant biostimulant comprises mannitol and plant biostimulant compounds…”, which is indefinite. The metes and bounds of the claim is unclear because it is unclear if the mannitol is one of the compounds/agents responsible for stimulating the plant, or if it is not.  For clarity, the Examiner recommends using the term “plant biostimulant composition”, which is supported in the specification [0058], when referring to the product being claimed that comprises the mannitol and the biostimulating compounds. All claims depending from Claim 8 are also rejected.

Response to Arguments:
Applicant maintains that Claim 8 is a method claim and it is not necessary for the specific molecules to be identified. Applicant remarks that the Examples in the Specification provide ample guidance regarding the method as well as how to test promotion of plant growth.
This argument was weighed by the Examiner but found it unpersuasive. Firstly, the specification discloses bioactive molecules isolated from an algae species having a molecular weight in the range of about 0.15 kDa to about 1.0 kDa, according to the present application purposes, but the specification does not explicitly point out that said bioactive molecules defined the “plant biostimulants” as claimed. Instead, the specification defines “plant biostimulant" as an organic material that contains substance(s) and/or micro-organisms whose function when applied to plants or the rhizosphere is to stimulate natural processes to enhance/benefit nutrient uptake, nutrient efficiency, tolerance to abiotic stress, and crop quality [0028].
A review of the language of the claim indicates that the claim is drawn to a genus, i.e., any plant biostimulant that can be obtained from brown algae. Although the disclosure of a single disclosed species may provide an adequate written description of a genus when the species disclosed is representative of the genus, there is no example of the claimed “plant biostimulant” explicitly disclosed, and this recitation can pertain to any active compound amongst an entire genus of brown algae that can have widely differing structures. 
Weighing all the factors, the breadth of the claims reading on active agents yet to be discovered, the lack of correlation between structure and function of the active agents, level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of plant biostimulant which are obtained from brown algae by the process as claimed. At best, it simply indicates that one should run tests on a wide spectrum of compounds obtained from any brown algae in the hope that at least one of them will work. Neither the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural term, that are common to the genus active agents. That is, the specification provides neither a representative number of active agents to describe the claimed genus, nor does it provide a description of structural features that are common to the active agents as claimed. In essence, the specification simply directs those skilled in the art to go figure out for themselves the structure of the claimed plant biostimulant.
Therefore, the written description requirement is not satisfied and the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yvin in view of Strong et al. (DE 2335535 A1, machine translated), hereinafter Strong, and Akira et al. (JP-2014-091709A, machine translated), hereinafter Akira.
Applicant Claims
Applicant claims a method of isolating and purifying a plant biostimulant from an aqueous extract of a brown algae, comprising a) an ultrafiltration step using a membrane with a molecular weight cutoff of 1 kDa b) collecting the filtrate as first filtrate fraction, and a retentate; c) rinsing the retentate with water to obtain one or more additional filtrate fractions, and d) isolating a plant biostimulant comprising polar bioactive compound with MW ~ 0.15-1 kDa from the filtrate fractions; further comprising the step of evaluating the bioactivity of the first filtrate fraction and the one or more additional filtrate fractions by applying the fractions(s) to plants and determine the promotion of plant growth upon application of the fractions(s) to the plant compared to an untreated control; wherein the extract is produced from a brown algal species; wherein the extract is obtained from Ascophyllum nodosum (elected).
Applicant claims the method above wherein the plant is wheat or lettuce.  
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Yvin relates the invention of laminarin as a seed germination and plant growth accelerator (Abstract).  Yvin teaches that laminarin is from brown algae, made up of 20-60 D-glucopyranoside units and can be obtained from the brown algae by extraction process which includes grinding, precipitation, ultrafiltration, and dialysis (p. 3). Yvin expressly teaches extracting laminarin from 300 g of seaweed Ascophyllum nodosum.  The seaweed is ground and added with 2% aqueous CaCl2, and extraction is carried out. The first extract is obtained via filtration, and a second extraction is performed as in the first, i.e. subjecting the ground material to a second extraction with filtration.  The extracts are combined and subjected to diafiltration using a cassette with a membrane having a molecular weight cut off of 1000 Daltons, associated with a pump (p. 5, Example 2). As evidenced by Lee, diafiltration is a variation of ultrafiltration, in which fresh solvent is added to the feed solution to replenish the volume ultrafiltered, and in the process washes small molecules such as salts away from the retained macromolecules (Lee, p. 318, Ultrafiltration section). The retentate of Yvin is then subjected to anion exchange. The eluate is dialyzed using a membrane with 500-1000 Da porosity, then lyophilized to give the pure laminarin. Thus, Yvin renders multiple features in Claims 8 obvious. Yvin also renders Claim 12 and 19 obvious. Further regarding Claim 19, Yvin recognizes that laminarin may be sulfated (p. 3). 
Regarding the mannitol feature instantly claimed, Yvin teaches that, in general, laminarin consists of 20 to 60 D-glucopyranoside units distributed along a main linear chain, and some of these chains include a reducing terminal unit constituted by a mannitol unit (p. 3, 4th paragraph). 
Regarding Claim 18, Yvin relates that plants that can be treated by the laminarin include wheat (p. 4, 8th paragraph). Yvin teaches germinating wheat seeds and application of laminarin to observe effect of laminarin on elongation (p. 6, “Experience #2”). 
Ascertainment of the difference between the prior art and the claims
Yvin does not teach the complete recirculation when the extract is pumped through an ultrafiltration membrane. 
Regarding Claims 9 and 10, Yvin teaches the ability of laminarin to influence seed germination, but does not expressly teach application of fractions to plants for promotion of plant growth (Example 3). 
Strong is in the same field of endeavor as Yvin, and teaches the method of purifying and concentrating an aquatic polysaccharide solution obtained from sea algae (Title). Strong teaches that it is preferable to carry out the ultrafiltration by circulation and recirculation of the polysaccharide to achieve high polysaccharide concentration, and this is performed by using a single ultrafiltration unit and wherein ultrafiltration is repeated from the obtained concentrated solution. Strong teaches that doing so improves the quantity or concentration and purity of the polysaccharides (p. 6). 
	Regarding the application of fractions to plants for promotion of plant growth in Claims 9 and 10, Akira cures the deficiencies of Yvin. Akira teaches the preparation of plant growth promoter derived from red algae seaweed (detailed description, [0001]), subsequent extraction by rinsing, hot water extraction, filtering and dehydration, and inclusion of alkali treatment and collection of aqueous solution from rinsing steps (detailed description, [0002], [0009]). Akira recites the rationale for removing highly viscous polymer polysaccharides, i.e. high molecular weight, including cellulose and agarose, which are poorly degradable and do not penetrate soil (detailed description, [0005]). Akira also teaches the application of the plant growth promoter obtained as red and brown algae extract to different field crops and garden plants ([0004], [0027]), applying directly to soil, as additional fertilizer [0025]. Akira describes the use of hot water for extraction, and use of solvent such as hydrous alcohol and how the plant growth promoter/elicitor is found in the discharged liquid [0022]. Akira teaches applying the extract or extract fraction in liquid solution to a field before sowing or planting a seedling ([0025], Example 1). Alternatively, the discharge liquid solutions were sprayed on the plants ([0042], Examples 3-7).  Akira teaches comparative experiments wherein the effect of the discharge liquid is compared with water or salt solution, for instance on lettuce seedlings [0047]-[0048]. 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yvin and Strong and perform recirculation of the solution during the ultrafiltration step per the teaching of Strong, to obtain higher yield of a purified concentrate of the polysaccharides.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Akira with that of Yvin, and apply the filtration liquid to plants and assess plant growth promotion as Akira had taught. Akira and Yvin essentially have the same goal of obtaining low molecular weight compounds by removing highly viscous polymer polysaccharides, i.e. high molecular weight, including cellulose and agarose, which are poorly degradable and do not penetrate soil, per Akira, and applying the fractions comprising the low molecular weight compounds to plant. Thus, motivated by Akira, one would have found it obvious before effective filing date to been to perform ultrafiltration of Yvin when separating oligosaccharides of low degree of polymerization from those with high degree of polymerization and obtain low molecular weight polysaccharides and apply filtrate/fractions containing these to plants as Akira has done. One skilled in the art would have a reasonable expectation of success in obtaining similar low molecular weight polysaccharide fractions by ultrafiltration and therefore also apply them to plants for plant growth promotion.
From the combined teachings of the references Akira et al. and Chen et al., it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the outlined invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made. As evidenced by the references, the invention as claimed is rejected under 35 U.S.C. 103(a).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yvin, Strong et al and Akira et al as applied to Claim 8 above and in view of Zhang et al. (US 2008/0280994 A1), hereinafter Zhang.
Applicant Claims
Applicant claims the method above, further comprising isolating the retentate, wherein the retentate comprises sulfated polysaccharides and laminarin.  

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Yvin have been set forth supra.  

Ascertainment of the difference between the prior art and the claims
Yvin teaches the retentate comprises Laminarin (Example 2), but does not expressly teach the retentate comprises sulfated polysaccharides. 
Zhang is in the Ascophyllum field and comprehends its use as a raw material for the production of hydrolysates used as plant food or fertilizer [0008]. Zhang relates the compositions and methods of preparing Ascophyllum extracts (Abstract, [0009]-[0018]), and teaches extract of Ascophyllum, comprising at least about 40% by weight of sulfated polysaccharides having a molecular weight of about 100 kDa to about 3000 kDa ([00013], [0079]-[0081]). Zhang teaches an extraction process for extract enriched in sulfated polysaccharides involving water extraction, and enriched by ultrafiltration, including the use of membranes with different molecular weight cut-off such as 10 kDa ([0093]-[0094], [0100]-[0104]). Zhang expressly teaches the ultrafiltration process wherein the Ascophyllum powder was first extracted to yield a hot water extract, and the supernatant introduced into an ultrafiltration system, and the fraction retained by the membrane was freeze-dried to yield the sulfated polysaccharide ([00164]-[00168], Table 7).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yvin and Zhang and obtain laminarin and sulfated polysaccharides when using the ultrafiltration method of Yvin and obtaining the retentate. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Response to Argument:
Applicant argues that Yvin teaches the preparation of laminarin, which is not within the scope of the polar molecules having a molecular weight ranging from about 0.15 kDa to about 1.0 kDa in the amended Claim 8. 
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. The modified rejection above has been necessitated by the amendment.  Yvin still teaches the steps and multiple features of Claim 8, while Strong, Akira, and Zhang are relied on to support Yvin in the obviousness rejection above.
Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616